Citation Nr: 1449520	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  05-40 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 10, 2010. 

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2004, the RO denied service connection for tinnitus.  In October 2005, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective August 13, 2004.  The claims have been before the Board on three prior occasions.

Most recently in a November 2013 decision, the Board denied the Veteran's then existing claim for higher ratings for his service connected PTSD, remanded his claim for service connection for tinnitus, and referred a derivative claim for entitlement to a TDIU prior to August 25, 2011 back to the Agency of Original Jurisdiction (AOJ) for adjudication pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was first granted TDIU in August 2012 by the RO and assigned an effective date of August 25, 2011.  However, due to the ongoing nature of the Veteran's PTSD claim, as well as evidence in the claims file that indicated he may have been unemployable prior to his effective date, the Board referred a claim for entitlement prior to this date back for initial consideration.  

The Veteran appealed this November 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a May 2014 order that modified the Board's decision in part-specifically, it ordered the Board to remand, rather than refer, the TDIU issue pursuant to Young v. Shinseki, 25 Vet. App. 201 (2012) (per curium), consistent with the parties' Joint Motion for Remand (JMR).  The Court dismissed the Veteran's remaining claim for higher ratings for his PTSD condition.  

While the claims were before the Court, the RO proposed to discontinue the Veteran's entitlement to a TDIU in a January 2014 decision.  The Veteran then submitted the requested VA Form 21-4140 and the RO continued his TDIU in a February 2014 decision.  Recently, in a July 2014 decision, the RO granted the Veteran an even earlier effective date of April 10, 2010 for his TDIU.

As stated, the Veteran's claim for entitlement to service connection for tinnitus was remanded in that November 2013 Board decision for further development.  Specifically, the AOJ was directed to provide the Veteran a new VA compensation examination and opinion regarding the etiology of this condition. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's May 2014 order, the Board is remanding the Veteran's claim for entitlement to a TDIU prior to April 10, 2010 for initial adjudication by the RO.  

Regarding his remaining claim of entitlement to service connection for tinnitus, the Veteran was provided a new VA examination in June 2014 to provide an etiological opinion on the condition.  The opinion was negative and the RO issued a July 2014 supplemental statement of the case (SSOC) continuing his denial.  Following these events, the Veteran's representative has not to date issued a new Informal Hearing Presentation (IHP) or VA Form 646, Statement of Accredited Representative in Appealed Case on the Veteran's behalf for this appeal.  Thus, the claim is also remanded for his representative to be afforded the full opportunity to submit evidence and/or argument in support of the claims on appeal.  See 38 C.F.R. § 20.600 (2013).

Accordingly, the case is REMANDED for the following action:

Readjudicate the remaining claims for entitlement to service connection for tinnitus and entitlement to a TDIU prior to April 10, 2010.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Specifically, the Veteran's representative should be given the chance to submit an Informal Hearing Presentation or a VA Form 646.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



